Citation Nr: 0921450	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  99-07 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for degenerative joint 
disease of the ankles.

4.  Entitlement to service connection for a cervical spine 
disability.

5.  Entitlement to service connection for spina bifida 
occulta.

6.  Entitlement to service connection for a skin disorder 
with cutaneous abscesses and axillary folliculitis.

7.  Entitlement to service connection for a left varicocele.

8.  Entitlement to service connection for a genitourinary 
disorder manifested by burning on urination and ejaculation 
claimed as due to an undiagnosed illness.

9.   Entitlement to service connection for right ear hearing 
loss.

10.  Entitlement to an evaluation in excess of 10 percent for 
headaches prior to September 22, 1999, and in excess of 30 
percent since September 22, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from March 1989 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The case was remanded in June 2004 and March 2005.  It has 
been returned for review by the Board.

The issues of entitlement to service connection for 
degenerative joint disease of the ankles and service 
connection for a skin disorder with cutaneous abscesses and 
axillary folliculitus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hypertension did not have its onset during 
active service or within one year of discharge from active 
service.  

2.   The evidence is in equipoise as to whether the Veteran's 
hemorrhoids are related to service.

3.    The Veteran's cervical spine disorder did not have its 
onset during active service or within one year of discharge 
from active service.

4.  The evidence does not show that the Veteran has spina 
bifida occulta.  

5.  The Veteran does not have a left varicocele that is 
related to his active service.

6.  The Veteran does not have a genitourinary disorder that 
is related to his active service, and scrotal pain and 
ejaculatory dysfunction have been associated with diagnosed 
prostatitis.

7.  The competent evidence fails to demonstrate current 
impaired hearing in the right ear for VA purposes.

8.  Prior to September 22, 1999, the Veteran's experienced 
occasional to frequent onset of headaches, but there was no 
evidence that the headaches were prostrating.

9.  As of September 22, 1999, the evidence fails to show that 
the Veteran's prostrating headaches are productive of severe 
economic inadaptability. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for high blood 
pressure have not been met.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

2.  Service connection for hemorrhoids is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.303 (2008).

3.  The criteria for service connection for a cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2008).

4.  The criteria for service connection for spina bifida 
occulta have not been met.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

5.  The criteria for service connection for a left varicocele 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

6.   The criteria for service connection for genitourinary 
disorder manifested by burning on urination and ejaculation 
as a result of an undiagnosed illness have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.303 (2008); 38 C.F.R. § 3.317 
(2001) & (2008).

7.  The criteria for service connection for right ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

8.   The criteria for evaluation in excess of 10 percent for 
headaches prior to September 22, 1999, and in excess of 30 
percent since September 22, 1999, have not been met.   38 
U.S.C.A. §§ 1155, 5107 (West 2002); Diagnostic Codes 8045 and 
8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

With regard to the service connection claims on appeal, the 
RO provided the Veteran notice of the claims by letters dated 
in August and November 2005 and the claim was readjudicated 
in a November 2007 supplemental statement of the case.  
Mayfield v Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the Veteran's claims for service connection, 
such error was harmless given that service connection is 
being denied for these two claims, and hence no rating or 
effective date will be assigned with respect to these claimed 
conditions.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This appeal also arises from a disagreement with initial 
ratings following the grant of service connection for 
headaches.  In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The appellant bears the burden of demonstrating any 
prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case with 
regard to the Veteran's appeal of initial evaluations 
assigned for headaches. 

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice errors 
did not affect the essential fairness of the adjudication now 
on appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The Veteran was notified that his claim for headaches 
was awarded an initial 10 percent evaluation with an 
effective date of November 2, 1994, the date that presumptive 
service connection was enacted for Persian Gulf War 
undiagnosed illnesses.  He was subsequently notified that his 
claim for headaches was awarded a 30 percent evaluation with 
an effective date of September 22, 1999, the date that his 
claim was received for increased symptomatology of his 
service-connected disorder.  Although he was not provided 
pre-adjudicatory notice that he would be assigned effective 
dates in accordance with the facts found as required by 
Dingess, the assigned dates were the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence and afforded the Veteran 
physical examinations in conjunction with his claims.

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claims at this time.

Service Connection
 
Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Certain chronic diseases, such as hypertension and 
sensorineural hearing loss may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Hypertension

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension, the blood pressure readings must 
be taken two or more times on at least three different days.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 
C.F.R. § 4.104, Diagnostic Code 7101(Note 1) (2008).

The Veteran's service treatment records do not show any 
elevated blood pressure readings.  On discharge examination 
from service in June 1992, the Veteran's blood pressure was 
recorded as 120/82.   

On Gulf War Registry examination in December 1993, there were 
no complaints or clinical findings of hypertension. 

On VA general examination in June 1993, a sitting blood 
pressure of 125/80 was recorded.  

On VA systemic examination in September 1997, blood pressure 
readings of 160/114 and 115/104 were recorded.  The Veteran 
was diagnosed as having hypertension.

In a January 1998 VA outpatient treatment records, blood 
pressure readings of 150/110, 150/114, 150/100 and 136/90 
were recorded.  The Veteran was diagnosed as having 
hypertension.    

The Veteran testified at a September 2004 Board hearing that 
he believed his hypertension was first diagnosed in 1993.  

The Veteran underwent a VA hypertension examination in June 
2006.  He reported that he was diagnosed as having 
hypertension in 1993.  Blood pressure readings of 117/81, 
147/87 and 147/87 were recorded.  The diagnosis was essential 
hypertension with no evidence of cardiovascular complications 
from hypertension.  The examiner concluded that the essential 
hypertension was more likely than not due to the Veteran's 
service in the military.  

VA outpatient treatment records dated from June 2006 to 
November 2008 show ongoing treatment and evaluation for 
hypertension.

Medical evidence confirms a current diagnosis of 
hypertension.  The Veteran did not receive treatment for 
hypertension during service and his separation examination 
did not indicate that the Veteran had hypertension.  
Furthermore, the Veteran did not receive treatment for 
hypertension within a year of his discharge from service and 
there is no evidence of elevated blood pressure readings to 
indicate the presence of hypertension during this period.  
Review of the claims folder shows that the Veteran was first 
diagnosed as having hypertension in 1997.  

The Board acknowledges that a June 2006 VA examiner indicated 
that it is as likely as not that the Veteran's hypertension 
is related to his service.  As noted above, however, the 
medical evidence of record shows that the Veteran's 
hypertension was not first evident during a period of active 
military service, nor was it manifested within a year of 
discharge from active service, and thus the Board finds that 
the June 2006 examiner's opinion with regard to the Veteran's 
hypertension to be of no probative value.  The Court has held 
on a number of occasions that a medical opinion premised upon 
an unsubstantiated account is of no probative value.  
See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).

In sum, the medical evidence does not demonstrate that the 
Veteran's hypertension was first shown during a period of 
active service or to a compensable degree within one year of 
separation from service.  Thus, there is no probative 
evidence of a nexus between the Veteran's hypertension and 
his active military service.

Hemorrhoids

The Veteran contends that he first noticed blood in his stool 
during his Persian Gulf service and that he was first 
diagnosed as having hemorrhoids in 1993. 

Service treatment records showed no treatment or findings of 
hemorrhoids or rectal bleeding.  

On Gulf War Registry examination in December 1993, the 
Veteran complained of occasional rectal bleeding.  There was 
no evidence of external hemorrhoids.  

The Veteran underwent a VA intestine examination in September 
1997 and was diagnosed as having small hemorrhoids with 
bleeding.

The Veteran underwent a VA examination in June 2006.  He 
indicated that the hemorrhoids had an onset after discharge 
from service.  He was diagnosed as having mild hemorrhoids.  
The examiner concluded that the hemorrhoids were less likely 
than not related to service because the symptoms were 
manifested after separation. 

Based on a review of the evidence, the Board finds that the 
evidence is in equipoise and that service connection is 
warranted for hemorrhoids.  The Veteran is currently 
diagnosed as having hemorrhoids.  While the service treatment 
records do not specifically document complaints of 
hemorrhoids or rectal bleeding, the Veteran has reported a 
continuity of symptoms since service.  The Veteran is 
competent to offer a description of the symptoms he 
experienced in service, and to describe a continuity of 
symptoms since service.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  The Board acknowledges that the VA 
examiner determined that the Veteran's hemorrhoids were not 
related to service since the symptoms were manifested after 
service; however, the evidence shows otherwise.  As such, 
regardless of the absence in the Veteran's service medical 
records for any complaints, treatment, or diagnosis of 
hemorrhoids during active duty, and in light of the fact that 
the evidence of record reflects that the Veteran has been 
currently diagnosed as having hemorrhoids and has 
consistently reported a continuity of symptomatology since 
service, the Board grants service connection for hemorrhoids.

Cervical Spine

The service treatment records do not show any treatment or 
complaints pertaining to the cervical spine.

A September 1997 VA x-ray of the cervical spine revealed a 
probable mild chronic cervical myofibrositis and a mild mid 
cervical right-sided foraminal encroachment.

The Veteran underwent a VA joints examination in September 
1997.  The examiner noted that x-rays of the cervical spine 
revealed mild midcervical degenerative discogenic disease.

The Veteran testified at a September 2004 Board hearing that 
he felt that his cervical spine disorder was due to taking 
certain pills during the Persian Gulf War.  He felt that the 
pills affected his whole body.  He denied any trauma or 
lifting injury that could have caused the cervical spine 
disorder. 

The Veteran underwent a VA examination of the spine in June 
2006.  The Veteran indicated that his neck pain developed in 
1991 when he was jarred while in a vehicle that was being 
towed.  The examiner noted that there was no mention of neck 
or back evaluations during military service.   X-rays of the 
cervical spine revealed decreased lordosis with mild 
spondylosis at C4 through C7.  The Veteran was diagnosed as 
having chronic cervical spine strain with mild 
osteoarthritis.  The examiner noted that there was no 
documentation of cervical spine injury or treatment in the 
claims file and that therefore; it was less likely than not 
that this was related to military service.   

It is not in dispute that the Veteran has a cervical spine 
disability; however, there is no evidence that such 
disability was manifested in service.  The service treatment 
records do not show treatment for a cervical spine disorder 
and there is no evidence that arthritis of the cervical spine 
was manifested within a year of discharge from active 
service.  A VA examiner concluded that the cervical spine 
disorder was not related to service.  Accordingly, service 
connection for a cervical spine disability on a direct 
incurrence and presumptive basis is not warranted.

Spina Bifida Occulta

The service treatment record doe not show any treatment or 
diagnosis of spina bifida occulta.

A September 1997 VA x-ray of the lumbar spine was noted to be 
unremarkable with a suspected tiny spina bifida occulta at 
S1.  

The Veteran underwent a VA examination of the spine in June 
2006.   X-rays of the lumbar spine were normal with no 
evidence of spina bifida.  The examiner concluded that there 
was no evidence of spina bifida occulta and in any case, it 
was a congenital disorder that would not be related to 
military serivce. 

The Veteran is claiming entitlement to service connection for 
spina bifida occulta. His service treatment records do not 
contain any evidence of spina bifida occulta.  Furthermore, 
aside from a September 1997 x-ray report which indicated a 
suspected tiny spina bifida occulta, the remaining post-
service medical evidence shows no treatment for that 
condition.  Moreover, a VA examiner in June 2006 concluded 
that there was no evidence of spina bifida occulta.  Even 
assuming that there was evidence of such a condition, spina 
bifida occulta is a congential condition.  In this regard, it 
is noted that congenital or developmental defects, refractive 
error of the eye, personality disorders and mental deficiency 
as such are not diseases or injuries for the purposes of VA 
compensation. 38 C.F.R. § 3.303(c) (2008).  Thus, a grant of 
service connection for spina bifida occulta is not warranted. 

Left Varicocele

Service treatment records are negative for complaints, 
treatment, or findings of a varicocele. 

A May 2005 VA ultrasound of the scrotum revealed evidence of 
a moderate left varicocele. 

On VA examination of the testes in September 1997, a small 
left varicocele was noted.  

On VA systemic examination in September 1997, the Veteran 
reported having a history of varicocele which caused chronic 
scrotal pain for the previous five years.  The diagnosis was 
varicocele.     

The Veteran underwent VA examinations in June 2006.  He 
complained of daily scrotal pain since 1992.  The diagnosis 
was Grade I varicocele with minimal symptoms.  The examiner 
concluded that the disorder was less likely than not related 
to the Veteran's military service as it was manifested after 
he was separated from service. 

The Veteran has a current diagnosis of a vaicocele; however, 
there is no evidence that such disability was manifested in 
service.  The service treatment records do not show treatment 
for varicocele.  Furthermore, a VA examiner concluded that 
the varicocele was not related to service.  Accordingly, 
service connection for a left varicocele is not warranted.

Genitourinary Disorder

Service connection may be established for a Persian Gulf 
Veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2006.  38 C.F.R. §3.317(a)(1) (2001).  A 
"Persian Gulf Veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317 (2001).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service- connected for 
the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5) (2001).

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
Veterans was amended.  38 U.S.C.A. §§ 1117, 1118 (West 2002).  
These changes became effective on March 1, 2002.  
Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and 
involved an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection. 
38 U.S.C.A. § 1117(a)(2)(B) (West 2002); see also 38 C.F.R. § 
3.317 (2008).

The Veteran testified that he experiences burning during 
urination and ejaculation since his service in the Persian 
Gulf and that his doctors have not been able to explain what 
is causing this to happen.  

The service treatment records do not show any findings or 
treatment for a genitourinary problem.  

On VA general examination in June 1993, examination of the 
genitourinary system was within normal limits. 

On Gulf War Registry examination in December 1993, the 
Veteran complained of scrotal pain for the past 1 1/2 years.  
He denied any swelling or penile discharge but admitted to 
burning on urination.  The diagnosis was scrotal pain 
probably secondary to urinary tract 
infection/postatitis/orchitis.

On VA examination in June 1994, slight swelling in the lymph 
node area of the groin was noted.  The examiner reported that 
there was no evidence of aching or swelling muscles or joints 
on examination.  Examination of the skin on the scrotum was 
within normal limits and no scratching marks or other 
pathology was noted.  

A May 2005 VA ultrasound of the urinary bladder revealed a 
normal bladder with some mild residual urine after the study.

In an August 1996 statement, a VA LPN reported that the 
Veteran frequently complained of pain in the groin.

On VA examination of the testes in September 1997, the 
Veteran reported a long history of burning during urination 
as well as some pain in his testicles, left greater than 
right.  He stated that his burning was pretty much constant 
and that he also had voiding difficulties.  He reported some 
burning during ejaculation as well.  Physical examination 
revealed no penile lesions.  The testicles were of normal 
size and consistency and there was no inguinal hernia.  
Laboratory and diagnostic testing revealed that his upper 
tracts were within normal limits and that there were no 
obvious testicular lesions.  The assessment was some chronic 
dysuria and intermittent orchialgia.  It was noted that the 
Veteran did not have any evidence of a gastrointestinal 
malignancy; however, he needed to be followed for any 
possible cystitis and to rule out any malignancy.  

On VA neurological examination in September 1997, the Veteran 
complained of scrotal pain secondary to varicocele repair 
that he indicated was being evaluated by internal medicine. 

The Veteran underwent a VA genitourinary examination in June 
2006 and was diagnosed as having ejaculatory dysfunction 
likely secondary to chronic prostatitis.  

Although the evidence of record reveals that the Veteran is 
currently diagnosed as having scrotal pain and ejaculatory 
dysfunction due to prostatitis, the competent, probative 
evidence of record does not link the Veteran's current 
disability to his service.  In this regard, the Board 
observes that the service treatment records do not show 
treatment for any genitourinary disorder.  Furthermore, 
although the Veteran has been afforded VA examinations, no VA 
examiner has linked the Veteran's scrotal pain or ejaculatory 
dysfunction to his period of active service.

Turning to the Veteran's status as a Persian Gulf Veteran for 
purposes of the undiagnosed illness provisions, it is noted 
that the Veteran's scrotal pain and ejaculatory dysfunction 
have been associated with a diagnosed disability of 
prostatitis.  The very essence of a claim concerning an 
undiagnosed illness, however, is that there is no diagnosis, 
or known cause, to account for the symptomatology.  Because 
the scrotal pain and ejaculatory dysfunction have been 
associated with a diagnosed disability, the claim for 
entitlement under either the old or amended undiagnosed 
illness provisions must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board accordingly finds that the criteria for service 
connection for a genitourinary disorder manifested by burning 
on urination and ejaculation are not met, either on a direct 
basis or as due to an undiagnosed illness.

Right Ear Hearing Loss

Relative to claims for service connection for hearing loss, 
for purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 db or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 
See 38 C.F.R. § 3.385. The regulation defines hearing loss 
disability for VA compensation purposes.  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing 
loss).

The Veteran contends that he has right ear hearing loss due 
to his artillery noise exposure in service.  In March 2005, 
the Board granted service connection for left ear hearing 
loss and remanded the issue of right ear hearing loss for 
further VA examination.

At the Veteran's service discharge examination in June 1992, 
audiometer readings showed pure tone thresholds in the right 
ear were 15, 0, 10, 25 and 50 db at 500, 1000, 2000, 3000 and 
4000 Hz, respectively.  The diagnosis was high frequency 
hearing loss bilaterally.

The Veteran underwent a VA audiology examination in June 
1993.  Audiometer readings showed pure tone thresholds in the 
right ear were 0, 0, 0, 0 and 0 db at 500, 1000, 2000, 3000 
and 4000 Hz, respectively.  Hearing loss in the right ear was 
not diagnosed.  

The Veteran underwent a VA audiology examination in April 
1997.  He reported a history of field artillery noise 
exposure, which included tanks and various weapons and 
blasts.  He reported that when ear protection was available, 
he wore protection.  He denied civilian noise exposure.  
Audiometer readings showed pure tone thresholds in the right 
ear were 10, 5, 5, 5 and 10 db at 500, 1000, 2000, 3000 and 
4000 Hz, respectively.  A speech recognition score of 94 
percent was recorded for the right ear.  The Veteran was 
diagnosed as having normal right ear hearing.  
  
The Veteran underwent a VA audiology examination in December 
2005.  Audiometer readings showed pure tone thresholds in the 
right ear were 5, 5, 0, 0 and 5 db at 500, 1000, 2000, 3000 
and 4000 Hz, respectively.  A speech recognition score of 96 
percent was recorded for the right ear.  The Veteran was 
diagnosed as having normal right ear hearing.  
 
The Veteran underwent further VA audiology examination in 
June 2006.  Audiometer readings showed pure tone thresholds 
in the right ear were 10, 10, 5, 10 and 10 db at 500, 1000, 
2000, 3000 and 4000 Hz, respectively.  A speech recognition 
score of 96 percent was recorded for the right ear.  The 
Veteran was diagnosed as having normal hearing.  The examiner 
concluded that the military noise exposure did have an effect 
on the Veteran's hearing (a temporary shift) for both ears; 
however, the hearing loss had resolved.    

The Board acknowledges that the Veteran had right ear hearing 
loss upon service discharge due to acoustic trauma.  However, 
post-service audiology examinations have consistently 
indicated normal right ear hearing.  Furthermore, a VA 
examiner concluded that while military noise exposure did 
cause a temporary shift in the Veteran's hearing, the hearing 
loss had resolved.  

In the present case, the Board concludes that a grant of 
service connection is not warranted for right ear hearing 
loss, because there is no showing of current impaired hearing 
for VA purposes under 38 C.F.R. § 3.385.  Therefore, the 
Veteran's claim for service-connected disability benefits for 
right ear hearing loss cannot be granted.

Conclusion 

The Board concludes that the preponderance of the evidence is 
against the Veteran's claims of service connection for 
hypertension, a cervical spine disability, spina bifida 
occulta, left varicocele, a genitourinary disorder and right 
ear hearing loss, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).  Thus, the 
claims must be denied.

Initial Increased Ratings for Headaches

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected headaches.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a Veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

In this case, service connection for headaches due to 
undiagnosed illness was granted in a January 1998 rating 
decision.  When service connection was granted, the RO 
assigned the Veteran a 10 percent rating for headaches 
associated with a head injury by analogy under 38 C.F.R. 
§4.130, Diagnostic Code 8045.  Under Diagnostic Code 8045, VA 
assigns a 10 percent rating for purely subjective complaints 
following trauma, such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  Purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., resulting from brain 
trauma are rated under the diagnostic codes specifically 
dealing with such disabilities.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2008).

In this case, the Veteran is in receipt of the highest 
assignable evaluation available under Diagnostic Codes 8045-
9304 for purely subjective complaints, and a rating in excess 
of 10 percent is not assignable under Diagnostic Code 9304 in 
the absence of a diagnosis of multi-infarct dementia, as a 
consequence of brain trauma.  The evidence of record is 
negative for a diagnosis of multi-infarct dementia.  The 
Board notes that the Veteran's diagnosed migraine headaches 
are a part of his service-connected headaches and as such, 
the Board concurs with the RO in finding that it is proper to 
consider the rating criteria for migraine headaches.

Diagnostic Code 8100 pertains to migraine headaches.  Under 
this provision, a 10 percent evaluation is assigned for 
headaches with characteristic prostrating attacks averaging 
one in two months over the previous several months.  A 30 
percent evaluation may be assigned for headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the previous several months.  A 50 percent 
evaluation is warranted for headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2008).

On Gulf War Registry Examination in December 1993, the 
Veteran complained of having occasional headaches.

In an August 1996 statement, a VA LPN reported that the 
Veteran frequently complained of headaches.

On VA General Medical Examination in June 1994, the Veteran 
complained of occasional headaches with a severe headache 
occurring a month prior to the examination.  He stated that 
when he had the severe headache, he was unable to work and 
remained at home for two or three days.  Headaches were not 
found on examination.

On VA neurological examination in September 1977, the Veteran 
complained of headaches occurring two to three times a week 
and lasting 24 hours.  He described the headaches as 
throbbing, localized, and frontal and associated with 
lightheadedness and occasional nausea.  The diagnosis was 
daily headache of mild severity.

In an October 2000 letter, a VA physician stated that he has 
known the Veteran for the past two years and that he has 
frequently complained of headaches and stress.  The physician 
reported that he has counseled the Veteran to receive 
appropriate medical attention.

On VA neurological examination in February 2001, the Veteran 
complained of daily headaches with exacerbation of his pain 
about two to three times a month.  He stated that during 
periods of exacerbation, the pain was associated with nausea 
and dizziness.  He reported that he stayed at home whenever 
the attack was serious.  He stated that he took Darvon and 
naproxen for relief of headache pain.  The diagnosis was 
chronic daily headaches, most likely tensional and related 
with his psychiatric disorders of post-traumatic stress 
disorder (PTSD) and depression. 

In a February 2001 VA outpatient treatment record, the 
Veteran complained of headaches in the frontal region with a 
worsening of symptoms during the previous two to three weeks.  
The pain was described in the temples and as throbbing 
without aura or photophobia.  There was no evidence of 
parasthesia, weakness or visual changes.  It was noted that 
the headaches were related to PTSD and that he currently had 
a recent flare-up of sinusitis.  The impression was sinuses 
versus tension headaches.  In a follow-up record dated in 
February 2001, the Veteran reported that his headaches have 
caused him to miss work, maybe 2 to 3 days a month and that 
his supervisor was concerned about his absences.  

In a September 2003 VA outpatient treatment record, the 
Veteran continued to complain of headaches in the frontal 
sinus region.  It was indicated that the headaches were 
related to stress and anxiety.  There were no aura, 
photophobia or vision changes.  The assessment was headaches, 
tension, stress-related, not resolved.

In a May 2004 VA outpatient treatment record, the Veteran 
complained of a bad headache the previous week due to PTSD.  

In a leave summary from his employer for the period of 
January 1998 to September 2004, the Veteran highlighted the 
number of sick days that he had used.     

In a September 2004 letter, a VA physician stated that he has 
known the Veteran for the past five years and that he has 
long standing complaints of headaches, PTSD, muscle and joint 
pains, to the extent that has gone home from work on multiple 
occasions.  The physician stated that the dates of absence 
submitted by the Veteran are accurate to the best of his 
knowledge. 

The Veteran testified at a September 2004 RO hearing that he 
has headaches on a daily basis which are increased with 
stress.  The Veteran estimated that he missed about four or 
five days of work a month due to his headaches.  

The Veteran underwent a VA neurological examination in June 
2006.  He indicated that he had frontal, nonthrobbing 
headaches every day which were worse with anxiety.  He stated 
that he had taken two to three sick days per month due to his 
headaches.  He reported that with the onset of a headache, he 
had to lie down and sleep it off.  He stated that he has had 
nausea and vomiting before with neck stiffness and occasional 
aura or black dots.  He stated that he took hydrocodone for 
relief of his headaches.  The examiner indicated that the 
Veteran's headaches were migraine and that they were 
prostrating.  It was further indicated that the prostrating 
headaches occurred two to three times a month and that the 
Veteran had lost two months of work in the past 12 months due 
to the headaches.  The diagnoses were migraines with aura and 
chronic daily headaches.

In an August 2007 VA outpatient treatment record, the Veteran 
complained of daily headaches which occurred about one or 
four times a month.  He denied any aura or visual symptoms.  
He indicated that he vomited sometimes which reduced the 
intensity of the headaches.  He was diagnosed as having 
chronic daily vascular headaches which were more in the 
frontal region, and may be related to tension and PTSD.

In an August 2008 VA outpatient treatment record, the Veteran 
complained of persistent frontal headaches without other 
symptoms.

Evaluation Prior to September 22, 1999

Assignment of a disability rating higher than 10 percent for 
migraine requires evidence demonstrating prostrating attacks 
occurring more than once per month. The evidence prior to 
September 22, 1999 shows that the Veteran reported that he 
suffered from occasional to frequent onset of headaches.  
Aside from a report of a single severe headache on VA 
examination in June 1994, he did not claim or report that his 
attacks were prostrating.  In the absence of evidence of 
characteristically prostrating attacks, a disability rating 
greater than 10 percent is not warranted.  The preponderance 
of the evidence is against the Veteran's claim and a 
disability rating greater than 10 percent for headaches prior 
to September 22, 1999, is denied.

Evaluation From September 22, 1999

While it is clear that the Veteran experiences chronic 
headaches that can be prostrating at times, evidence has not 
been presented showing that the headaches are productive of 
severe economic inadaptability.  In this regard, the Board 
notes that some interference with employment is contemplated 
in the 30 percent disability rating.  Statements from a VA 
physician and a copy of a leave summary from the Veteran's 
employer show that the Veteran has used sick leave on a 
number of occasions during the course of this appeal.  The 
evidence, however, does not show that the Veteran's sick 
leave was taken exclusively due to his headache disorder.  
Instead, the evidence suggests that the Veteran has also had 
to use leave for other disorders not related to his 
headaches, as indicated by the VA physician in a September 
2004 letter.  There is no evidence that the Veteran has not 
been able to maintain full-time employment due to his 
service-connected headaches.  Thus, the overall disability 
picture is not consistent with the criteria for the next 
highest rating of 50 percent from September 22, 1999.

Furthermore, there is no evidence that the Veteran's 
headaches should be increased for any other separate period 
based on the facts found throughout the appeal period.  The 
evidence of record from the day the Veteran filed the claim 
to the present supports the conclusion that he is not 
entitled to additional increased compensation during any time 
within the appeal period.

As the preponderance of the evidence is against higher 
ratings than those currently assigned, the benefit of the 
doubt rule is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the Veteran's disability picture is not so unusual or 
exceptional in nature as to render his schedular ratings 
inadequate.  Therefore, referral for assignment of an extra-
schedular evaluation in this case is not in order.  Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

Service connection for hypertension is denied.

Service connection for hemorrhoids is granted, subject to the 
laws and regulations governing the payment of VA benefits.

Service connection for a cervical spine disability is denied.

Service connection for spina bifida occulta is denied.

Service connection for a left varicocele is denied.

Service connection for a genitourinary disorder manifested by 
burning on urination and ejaculation claimed as due to an 
undiagnosed illness is denied.

Service connection for defective right ear hearing loss is 
denied.

An initial evaluation in excess of 10 percent for headaches 
prior to September 22, 1994 and in excess of 30 percent since 
September 22, 1999, is denied.





REMAND

Before addressing the merits of the remaining claims for 
service connection for degenerative joint disease of the 
ankles and for a skin disorder, the Board finds that 
additional development of the evidence is required.
 
The Veteran testified that he experienced pain in his ankles 
during physical training while on active duty.  On Gulf War 
Registry examination in December 1993, the Veteran complained 
of ankle pain.  

The Veteran underwent a VA examination of the ankles in June 
2006 and was diagnosed as having early degenerative arthritis 
of both ankles, but the examiner did not provide a nexus 
opinion.  

Given the current evidence of degenerative arthritis of the 
ankles, and the Veteran's allegations of ankle pain during 
service and shortly following discharge from service, the 
Board finds that a VA examination is necessary to determine 
the etiology of any currently diagnosed ankle disability.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With regard the Veteran's claim for service connection for a 
skin disorder, the competent medical evidence of record 
demonstrates that the Veteran has been diagnosed as having 
cutaneous abscesses.  The service treatment records are 
negative for any findings or treatment of a skin disorder.  
After service, on VA general medical examination in June 
1993, there was no indication of a skin disorder.  VA 
treatment records in November 1993 show that the Veteran 
presented with complaints of swelling under the bilateral 
axillary areas for the previous 11/2 months that was getting 
worse.  He was referred for surgical incision and drainage.  
On VA Gulf War Registry examination in December 1993; 
however, the Veteran complained of on and off axillary lymph 
node swelling for the previous 11/2 years.  On VA skin 
examination in June 2006, the Veteran reported that underwent 
a cyst excision of the left axilla in 1992 with a residual 
scar.  He was diagnosed as having a scar on the left axilla 
secondary to prior cyst excision.  The examiner concluded 
that the scar was as likely as not related to military 
service and was secondary to the previous cyst excision.     

While the examiner stated that the scar was at least as 
likely as not related to a cyst excision during service, the 
Board finds that due to the speculative nature of this 
opinion, there remains insufficient competent medical 
evidence on file for the Board to make a decision on the 
claim.  Therefore, the Board finds that further VA 
examination is warranted as such would be useful in the 
adjudication of the Veteran's claim for service connection 
for a skin disorder with cutaneous abscesses and axillary 
folliculitus.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination in conjunction with his claim 
for service connection for degenerative 
joint disease of the ankles.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with completion of the examination report.  
All indicated tests and studies should be 
performed.  The examiner should offer an 
opinion as to the etiology of any current 
ankle disability.  The examiner should 
state whether it is at least as likely as 
not (a 50 percent probability or greater) 
that any currently diagnosed ankle 
disability had its onset during active 
service. 

2.  Schedule the Veteran for a VA 
examination in conjunction with his claim 
for a skin disorder with cutaneous 
abscesses and axillary folliculitus.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with completion of the examination report.  
All indicated tests and studies should be 
performed.  The examiner should offer an 
opinion as to the etiology of any current 
skin disorder.  The examiner should state 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
any currently diagnosed skin disorder had 
its onset during active service.   

3.  Then, after conducting any additional 
indicated development, readjudicate the 
Veteran's claims of service connection 
degenerative joint disease of the ankles 
and of service connection for a skin 
disorder with cutaneous abscesses and 
axillary folliculitus.  If the benefits 
sought are not granted to the Veteran's 
satisfaction, issue an appropriate 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


